Title: To George Washington from Elizabeth Willing Powel, 8 February 1797
From: Powel, Elizabeth Willing
To: Washington, George


                        My very dear Sir 8th February 1797
                            
                        
                        With Pleasure should I accede to your Proposal respecting your Coach, was I to
                            be the possessor of the Horses; but when I assure you that they are for my Nephew you will
                            see the Necessity of the Union being dissolved between them and their espoused Coach. I have
                            deferred answering you Sir until I had an Opportunity of sounding him on the Subject,
                            without directly telling him it was for Sale; but he is young—loves Fashion—prefers the
                            Moderns to the Ancients; although the latter have been proved, and may have Excellences that
                            the former have no pretentions to. In this Instance I am certain it is precisely the Case.
                            Your Coach is an excellent Piece of workmanship; and I have not a Doubt that it will out wear
                            a new Carriage built in America. Was I to have been the Purchaser of it—the low Price would
                            not have been an Object, when you was the Vender. I should certainly have paid any Thing you
                            had asked under a full Confidence that you would not ask more than the Value.
                        
                        I understand that your Successour in Office is this Day legally Announced; and
                            if Mr Adams lays the same stress on the association of Ideas that I do, both with respect to
                            our Pleasures, and our Consequence, I think he will gladly become the Purchaser of not only
                            your Coach, but of every Article that the World have been accustomed to see you make use of;
                            and that you are disposed to part with. I know if I had any pretensions to his Confidence or
                            feelt any Solicitude for him as an Individual I should most certainly advise him to do so.
                        If my dear Sir it will be any accommodation to you to anticipate the payment for
                            the Horses, intimate it to me, it will at any Moment be perfectly convenient to me to draw a
                            Check on the Bank for the Amount, as I do not Speculate I am always in Cash. I was so
                            desirous that you should have the Price you had asked; and that my Nephew should be
                            gratified by having the finest Carriage Horses in Phila. that I
                            offered to advance the Money for him, as he is in an extensive Scene of Trade, I well knew it
                            would facilitate the Objects I had in View; but this I communicate to you in Confidence
                                and to convince you that I am only an Agent in the Business. With
                            Sentiments of Respect & Esteem I am ever your affectionate Friend
                        
                            Eliza. Powel
                            
                        
                    